Citation Nr: 0843948	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  99-08 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of dental trauma.


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to 
December 1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In September 1994, the Board remanded this case for 
additional development.  In particular, the Board instructed 
the RO to adjudicate the preliminary issue of whether new and 
material evidence had been submitted to reopen the claim, 
since the RO had previously denied the claim in an unappealed 
(and therefore final) September 1950 decision.  The RO was 
also requested to send the veteran and his representative a 
letter complying with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Also, concerning an unrelated claim, the Board instructed the 
RO to issue the veteran a statement of the case (SOC) on the 
issue of whether new and material evidence had been submitted 
to reopen a previously denied claim of entitlement to service 
connection for poison ivy.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  On remand, the RO complied with that 
directive by issuing an appropriate SOC in January 2005.  
However, the veteran replied by indicating that he was not 
appealing his poison ivy claim.  So that claim is not before 
the Board, having been withdrawn.  38 C.F.R. §§ 20.200, 
20.204 (2008).

The September 1994 remand also requested that the RO clarify 
whether the veteran wanted a hearing.  And once he did, he 
had a hearing before a local hearing officer in October 2006, 
as well as another hearing before the undersigned Veterans 
Law Judge of the Board (travel Board hearing) in December 
2007.  Transcripts of both proceedings are of record.



The veteran has submitted additional evidence since issuance 
of the most recent supplemental statement of the case (SSOC).  
But he indicated he was waiving his right to have the RO 
initially consider this additional evidence, so the Board may 
in the first instance.  38 C.F.R. §§ 19.31, 19.37, 20.800, 
20.1304(c) (2008).

The Board had advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  An unappealed September 1950 RO decision denied service 
connection for residuals of dental trauma on the basis that 
there was no evidence of any dental trauma in service.  

2.  The additional evidence received since that September 
1950 RO decision makes no reference to any dental trauma in 
service.  


CONCLUSIONS OF LAW

1.  The September 1950 RO decision that denied service 
connection for residuals of dental trauma is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

2.  The additional evidence submitted since that September 
1950 RO decision is not new and material, and therefore, this 
claim is not reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 
38 C.F.R §§ 3.102, 3.156, 3.159 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim for dental trauma, providing relevant VA laws 
and regulations, the relevant factual background, and an 
analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or a supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is granted.  Id. at 486.  

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in May 
2001, November 2003, January 2005, June 2005, and October 
2006.  In particular, the January 2005 letter complies with 
the Court's holding in Kent, supra, in that it included the 
criteria for reopening a previously denied and unappealed 
claim, the criteria for establishing service connection for 
residuals of dental trauma, and information concerning why 
the claim was previously denied by the RO in September 1950.  
Consequently, the Board finds that adequate notice has been 
provided, as the veteran was informed of what evidence was 
necessary to substantiate the elements required to establish 
service connection for residuals of dental trauma that were 
found insufficient in the previous denial.  

As for the Dingess requirements, the letters did not inform 
the veteran of how a downstream disability evaluation and 
effective date are assigned and the type evidence impacting 
those determinations.  However, the Board finds that he has 
not been prejudiced by this because no new disorder is being 
service connected, so neither an evaluation nor an effective 
date is being assigned.  These downstream elements of his 
claim are therefore ultimately moot.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(harmless error).  

And as for the duty to assist the veteran by obtaining all 
relevant evidence in support of his claim, the VCAA left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003). 

In any event, VA has obtained all relevant medical records 
the veteran identified.  The veteran has indicated that 
records pertaining to periodontal surgery in service are 
missing.  He explained that these records may have been 
accidentally placed in the file of another veteran with a 
similar service number.  He even provided an alternative 
service number, which he believes may have caused the 
confusion.  


However, the RO indicted that the file of the individual 
identified by that number has been located and reviewed but 
does not contain any of the veteran's service medical 
records.  Accordingly, the Board finds that no further 
development is necessary to meet the requirements of the VCAA 
or the Court.

II.  Whether there is New and Material 
Evidence to Reopen the Claim of Entitlement to 
Service Connection for Residuals of Dental 
Trauma

The veteran is trying to reopen his claim for service 
connection for residuals of dental trauma, which the RO 
previously denied many years ago, in September 1950.  Since 
he did not seek appellate review of that earlier decision 
within one year of notification of it, it became final and 
binding on him based on the evidence then of record and is 
not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  In February 1998, the veteran 
filed a claim for service connection for residuals of dental 
surgery, which he alleged was performed while on active duty 
in the military.  This claim was properly interpreted as a 
petition to reopen his previously denied claim of entitlement 
to service connection for residuals of dental trauma, thereby 
necessitating the need for new and material evidence before 
readjudicating this claim on the underlying merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) 
(indicating the Board must first make this threshold 
preliminary determination, irrespective of whether the RO did 
and what came of it).

Under 38 U.S.C.A. § 5108, it states if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  The provisions 
defining what constitutes new and material evidence under 38 
C.F.R. § 3.156(a) were amended in August 2001.  However, the 
amended regulation applies only to claims filed on or after 
the August 2001 effective date, which is not the situation 
here.  

Instead, the veteran filed the petition to reopen his claim 
prior to this date.  Therefore, the definition in effect 
prior to that cutoff date is applicable here.

Under the version of 38 C.F.R. § 3.156 in effect prior to 
August 2001, new and material evidence is defined as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See also Hodge v. West, 155 F.3d 1356 (1998).

When determining whether the claim should be reopened, the 
credibility of the newly-submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But 
see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").  Moreover, the "benefit 
of the doubt doctrine" does not apply to the preliminary 
question of whether new and material evidence has been 
received to reopen a claim.  Martinez v. Brown, 6 Vet. App. 
462 (1994).  In making this threshold preliminary 
determination, there must be new and material evidence since 
the time that the claim was last finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

In the prior, final and binding, September 1950 RO decision 
that denied service connection for residuals of dental 
trauma, the RO simply stated that "your [referring to the 
veteran's] dental disabilities have been held as not incurred 
in or aggravated by your service in the Armed Forces."  
Unfortunately, the RO did not provide a detailed reasons and 
bases for its decision.  But the only medical evidence 
available for consideration at the time of that decision was 
the veteran's service medical records, none of which showed 
any evidence of dental trauma or any other dental condition.  
Of particular relevance, a discharge examination dated in 
October 1946 noted there were no abnormalities of his mouth 
and gums, so presumably including periodontal disease.  It 
thus appears the RO denied his claim in September 1950 on the 
basis that there was no evidence of any dental trauma in 
service and no periodontal disease.

Under VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 38 
C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is 
due to loss of substance of body of maxilla or mandible.  See 
Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  
The loss of the alveolar process as a result of periodontal 
disease is not considered disabling.  See Note to Diagnostic 
Code 9913, 38 C.F.R. § 4.150.

Outpatient dental services and treatment will be furnished 
only under specified circumstances.  38 U.S.C.A. § 
1712(a)(1); 38 C.F.R. § 17.161.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  These are not considered disabling conditions.  38 
C.F.R. § 3.381(a). Simply stated, while a veteran may receive 
VA treatment for such conditions, VA compensation is 
precluded.

Each defective or missing tooth and disease of the teeth and 
periodontal tissues is considered separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  38 C.F.R. § 3.381(b).  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether the veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).



As mentioned, there are various categories, or classes, of 
eligibility for VA outpatient dental treatment, including 
for:  veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for veterans having a noncompensable 
service-connected dental condition, provided they apply for 
treatment within 90 days or one year after service, dependent 
on whether service was before or after October 1, 1981 (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); those who were detained as a POW (Class II(b) 
and Class II(c) eligibility); those who made prior 
applications for, and received, dental treatment from VA for 
noncompensable dental conditions but were denied replacement 
of missing teeth that were lost during any period of service 
prior to his or her last period of service (Class IIR 
(Retroactive) eligibility); those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability 
(Class III eligibility); those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rating by reason of individual 
unemployability (Class IV eligibility); those who participate 
in a rehabilitation program under 38 U.S.C. chapter 31 
(Class V eligibility); and those who are scheduled for 
admission or who are otherwise receiving care and services 
under chapter 17 of 38 U.S.C. (Class VI eligibility).  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

The Board will now analyze the evidence that has been 
submitted since the final and binding September 1950 RO 
decision to determine whether this additional evidence is 
both new and material to the claim.  Since that decision, the 
only medical/dental evidence submitted consist of VA 
treatment records dated from 1992 to 2005, as well as letters 
from two private dentists, none of which - importantly, 
suggests the veteran sustained dental trauma while on active 
duty in the military.



Several of the VA outpatient treatment records dated from 
1992 to 2005 pertain to the veteran's dental condition.  In a 
November 1992 report, a VA dentist indicated the veteran 
probably needed dentures due to loose teeth.  VA treatment 
records dated in 2002 also comment on his poor dentition.  
These records are clearly "new" in that they did not exist at 
the time of the RO's September 1950 decision and, therefore, 
were not considered.  But these records are immaterial to the 
central issue is this case - i.e., whether the veteran's 
current dental condition is the result of dental trauma in 
service.  In other words, these newly submitted VA treatment 
records are not so significant that they must be considered 
in order to fairly decide the merits of his underlying claim 
of entitlement to service connection for residuals of dental 
trauma because they do not speak to this determinative issue 
of whether the veteran, in fact, sustained dental trauma in 
service.  Thus, they are not material to his claim and cannot 
serve as grounds for reopening his claim.  See 38 C.F.R. § 
3.156.

The letters from the two private dentists also are not 
material as defined by VA regulation.  See 38 C.F.R. § 3.156.  
In a February 2008 letter, M.B., D.D.S., indicated the 
veteran was missing numerous teeth due to advanced 
periodontal disease.  Dr. M.B. stated that, due to the 
veteran's present periodontal condition and lack of overall 
dentition, it is possible that he underwent a gingivectomy in 
the past.  Dr. M.B. opined that the veteran's condition is 
consistent with his service medical records and the history 
he reports.  Dr. M.B. then added "[i]t is possible that 
he [referring to the veteran] experienced gum disease in the 
U.S. Army [ ].  It is also possible that he experienced a 
recurrence of gum disease after leaving the Army, which is 
consistent with the history he reports."  

The veteran was then referred to A.L., D.D.S., who also 
provided a letter dated in February 2008.  Like Dr. M.B., Dr. 
A.L. indicated the veteran has severe periodontal disease and 
is missing teeth #'s 1-7, 9, 12-16, 17-19, and 30-32.  
Dr. A.L. also opined that, due to the extensive poor 
prognosis of the veteran's oral cavity, it is extremely 
likely that periodontal surgery and gingivectomies were 
performed at the time he was in the Army.  Dr. A.L. then 
recommended extraction of the remaining teeth with a full set 
of upper and lower dentures.

These letters are also new in that they did not exist at that 
time of the RO's prior September 1950 decision.  Again, 
though, neither letter is material to the determinative issue 
in this case - namely, whether the veteran sustained 
dental trauma while in the military.  Even assuming for the 
sake of argument that he did have a gingivectomy and/or 
periodontal surgery during service, neither procedure 
constitutes dental trauma.  According to VA's General Counsel 
(GC), the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  
This GC opinion relied upon the definitions of "trauma" in 
Black's Law Dictionary and Stedman's Medical Dictionary.  
Black's Law Dictionary defines "trauma" as "[a] physical 
injury caused by a blow, or fall or a psychologically 
damaging emotional experience."  Black's Law Dictionary, p. 
1344 (5th ed. 1979).  Similarly, Stedman's Medical Dictionary 
defines "trauma" as a "wound; an injury inflicted usually 
more or less suddenly, by some physical agent."  Stedman's 
Medical Dictionary, p. 1320 (3d unabridged lawyers' ed. 
1972).  Thus the GC concluded that, from a legal or medical 
perspective, trauma is an injury.  And since treatment is 
given to remedy the effects of disease or injury, dental 
treatment is not synonymous with dental trauma.  Id.

Moreover, as explained, periodontal disease is only service 
connectable for the limited purpose of providing VA 
outpatient dental treatment, not compensation.

In addition, none of the newly submitted evidence indicates 
the veteran sustained combat wounds, was a POW, has a 100 
percent service-connected disability rating, applied for 
retroactive benefits, had a dental condition that has been 
adjudicated as aggravating a service-connected disability, 
had been treated for a dental disorder professionally 
determined as necessary for participation in a VA vocational 
rehabilitation program, or has received other VA medical care 
where it has been determined the dental disorder is 
complicating a medical disorder.  See 38 U.S.C.A. § 1712; 38 
C.F.R. § 17.161.



In addition to this newly submitted medical evidence, the 
Board has also considered the veteran's personal lay 
statements, including the testimony he gave during two 
hearings.  He testified that he saw a dentist for swollen 
gums while aboard a ship heading for Japan.  He also stated 
the dentist performed some kind of surgery in which his gums 
were cut open to relieve the swelling, which in turn produced 
a lot of puss and blood.  

To the extent these statements merely reiterate arguments the 
veteran made prior to the RO initially denying his claim in 
September 1950, they are not new.  Bostain v. West, 11 Vet. 
App. 124 (1998) (lay hearing testimony that is cumulative of 
previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  
See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  And 
even if new, these statements are not material within the 
meaning of 38 C.F.R. § 3.156 because the veteran lacks the 
necessary medical training and expertise to etiologically 
link his current periodontal disease to dental trauma in the 
military - keeping in mind that the two private dentists 
that commented on this case only suggested he may have had 
periodontal disease while in service, not that it was the 
result of dental trauma under the GC's clarifying definition.  
See Moray v. Brown, 5 Vet. App. 211 (1993) (holding that lay 
persons are not competent to offer medical opinions on 
etiology or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of entitlement to service 
connection.).  Indeed, in Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court had the very same holding - again 
noting that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C. 5108."

So, as a whole, the evidence received since the September 
1950 RO decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Consequently, the September 1950 RO rating decision remains 
final and binding, the appeal to reopen the claim is denied.




ORDER

The petition to reopen the claim for service connection for 
residuals of dental trauma is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


